Cadet v Ayers (2022 NY Slip Op 01873)





Cadet v Ayers


2022 NY Slip Op 01873


Decided on March 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 17, 2022

Before: Kapnick, J.P., Mazzarelli, Friedman, Gesmer, Oing, JJ. 


Index No. 100373/19 Appeal No. 15533 Case No. 2020-00351 

[*1]Sherly Cadet, Plaintiff-Respondent,
vLinda S. Ayers et al., Defendants-Appellants, Alliance Nursing Staffing of New York, Inc., Defendant.


Phillips Nizer LLP, New York (Elizabeth A. Adinolfi of counsel), for appellants.
Sherly Cadet, respondent pro se.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered December 2, 2019, which, to the extent appealed from, denied defendants-appellants' motion to dismiss the cause of action for assault pursuant to CPLR 3211(a)(7), unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint as against defendants-appellants.
"A civil assault is an intentional placing of another person in fear of imminent harmful or offensive contact" (Charkhy v Altman , 252 AD2d 413, 414 [1st Dept 1998]
[internal quotation marks omitted]). As a matter of law, on this record, plaintiff failed to state a cause of action for assault.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 17, 2022